Kupferman, J. P.,
dissents in a memorandum as follows: Subdivision 1 of section 12 of the Health and Mental Hygiene Facilities Improvement Act ([Act], L 1968, ch 359, § 1, as amd), which provides that any action brought against Facilities Development Corporation shall have its venue in the County of Albany, as I read it, merely changes the initial venue. The discretionary ground for change or retention of venue, set forth in CPLR 510 (subd 3), still applies. H Special Term, in a careful analysis, found that, overwhelmingly, the balance of convenience led to venue in New York County. E.g., the construction project is located in New York. The field site maintains the files. Some 20 named persons residing in or near New York County may be called to testify, most of them nonparties. The attorneys are located in New York and, of course, the Attorney-General has a large law office in New York County. The principal place of business of the plaintiff is in New York County and also that of one of the defendants. In view of the foregoing, it is an abuse of discretion for this court to substitute its judgment for that of Special Term. K Moreover, the specific language of subdivision 1 of section 12 of the Act refers to venue in an action “brought * * * against” Facilities Development Corporation. Here, the action was brought against the architect defendant who office is in Eastchester, New York, and against the construction manager whose office is in New York County. It was only thereafter, in accordance with a stipulation entered into between the plaintiff and these two defendants and pursuant to an order of the Supreme Court, New York County, that the defendant Facilities Development Corporation was added as a party defendant. It may very well be said that, under the circumstances, subdivision 1 of section 12 does not even apply.